747 N.W.2d 258 (2008)
BERO MOTORS, INC., Plaintiff-Appellee,
v.
GENERAL MOTORS CORPORATION, Defendant-Appellant.
Docket No. 132540. COA No. 257675.
Supreme Court of Michigan.
April 28, 2008.
On order of the Court, the motion for reconsideration of this Court's February 1, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously. The motion for miscellaneous relief is GRANTED.
MARKMAN, J., would grant reconsideration and, on reconsideration, would grant leave to appeal for the reasons set forth in Justice Corrigan's dissenting statement in this case, 480 Mich. 1053, 743 N.W.2d 886 (2008).